Case 1:19-mc-23253-KMW Document 1-1 Entered on FLSD Docket 08/05/2019 Page 1 of 2




                   Discovery Assistance Requested Pursuant to 28 U.S.C. § 1782

          A.      Documents to be Provided

          1.    All documents regarding any account owned or controlled by Manuel Torruella at
   Banesco USA, SunTrust Bank, SunTrust Banks, Inc., Miura Investment Advisors, Inc., MWM
   Investments Ltd., and or Multiplicas Investments, Ltd., including but not limited to account
   opening documents, account statements, wire transfer receipts or documentation, checks,
   memoranda, or correspondence.

           2.      All documents that pertain to the transfer of funds owned or controlled by Manuel
   Torruella in Venezuela to the United States, including but not limited to account statements, wire
   transfer receipts or documentation, checks, memoranda, or correspondence.

          3.      All documents regarding any account owned or controlled by MWM Investments
   Ltd.—and related to Manuel Torruella—at Banesco USA, SunTrust Bank, SunTrust Banks, Inc.,
   Multiplicas Investments Ltd., and or Miura Investment Advisors, Inc., including but not limited to
   account opening documents, account statements, wire transfer receipts or documentation, checks,
   memoranda, or correspondence.

          4.     All documents regarding any account owned or controlled by Multiplicas
   Investments Ltd.—and related to Manuel Torruella—at Banesco USA, SunTrust Bank, SunTrust
   Banks, Inc., MWM Investments Ltd., and or Miura Investment Advisors, Inc., including but not
   limited to account opening documents, account statements, wire transfer receipts or
   documentation, checks, memoranda, or correspondence.

          5.      All documents regarding any account owned or controlled by Miura Investment
   Advisors, Inc.—and related to Manuel Torruella—at Banesco USA, SunTrust Bank, SunTrust
   Banks, Inc., MWM Investments Ltd., and or Multiplicas Investments Ltd., including but not
   limited to account statements, wire transfer receipts or documentation, checks, memoranda, or
   correspondence.

   B.     Witness(es) to be Provided for a Sworn Videotaped Deposition(s)

          The Applicants request that each of the Respondents be directed to produce the following
   witness(es) for a sworn deposition(s), before a videographer, within 20 days of the service of
   subpoenas by Applicants upon each of the Respondents pursuant to the Court’s order granting
   discovery assistance:

          1.      Italo D’Alfonson;

          2.      Mario V. D’Alfonso;

          3.      Hugo Ortega;

          4.      Marlo G. Ovalles;
Case 1:19-mc-23253-KMW Document 1-1 Entered on FLSD Docket 08/05/2019 Page 2 of 2




        5.    The most knowledgeable representative of Banesco USA regarding Manuel
              Torruella and his assets and financial transactions, including but not limited to any
              financial accounts owned or controlled by Manuel Torruella, whether directly or
              through entities such as Miura Investment Advisors, Inc., Multiplicas Investments
              Ltd., or MWM Investments Ltd.

        6.    The most knowledgeable representative of SunTrust Bank regarding Manuel
              Torruella and his assets and financial transactions, including but not limited to any
              financial accounts owned or controlled by Manuel Torruella, whether directly or
              through entities such as Miura Investment Advisors, Inc., Multiplicas Investments
              Ltd., or MWM Investments Ltd.

        8.    The most knowledgeable representative of SunTrust Banks, Inc. regarding Manuel
              Torruella and his assets and financial transactions, including but not limited to any
              financial accounts owned or controlled by Manuel Torruella, whether directly or
              through entities such as Miura Investment Advisors, Inc., Multiplicas Investments
              Ltd., or MWM Investments Ltd.

        9.    The most knowledgeable representative of Miura Investment Advisors, Inc.
              regarding Manuel Torruella and his assets and financial transactions, including but
              not limited to any financial accounts owned or controlled by Manuel Torruella,
              whether directly or through entities such as Miura Investment Advisors, Inc.,
              Multiplicas Investments Ltd., or MWM Investments Ltd.

        10.   The most knowledgeable representative of Multiplicas Investments Ltd. regarding
              Manuel Torruella and his assets and financial transactions, including but not limited
              to any financial accounts owned or controlled by Manuel Torruella, whether
              directly or through entities such as Miura Investment Advisors, Inc., Multiplicas
              Investments Ltd., or MWM Investments Ltd.

        11.   The most knowledgeable representative of MWM Investments Ltd. regarding
              Manuel Torruella and his assets and financial transactions, including but not limited
              to any financial accounts owned or controlled by Manuel Torruella, whether
              directly or through entities such as Miura Investment Advisors, Inc., Multiplicas
              Investments Ltd., or MWM Investments Ltd.
